Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PGPUB 20170032536).
[Claim 1]
A vector calculation device comprising at least one processor (Paragraph 104); and
at least one memory holding a program that makes the processor function as (Paragraph 104):
an acquisition unit configured to acquire data including pixel information of a pixel in which a change in luminance occurs (Paragraph 39);
a generation unit configured to perform a predetermined process on the data acquired in a first time period from a start time to generate a frame (Paragraph 27, generating a first image of the object corresponding to a first time period based on an event map including a plurality of map elements and Paragraph 47,The processor 120 receives event signals from the vision sensor 110 and stores, in an event map, time information in which the changes in intensity of light corresponding to the received event signal are generated);
a control unit configured to perform control such that the first time periods are overlapped partially for a plurality of the frames (Paragraphs 27, generating a second image of the object corresponding to a second time period based on the event map; the second time period being subsequent to the first time period and partially overlapped with the first time period); and
a calculation unit configured to calculate a motion vector based on a frame group including the plurality of frames for which the start times of the predetermined process are within the first time period from the start time for the first frame in the group (Paragraph 57, When a plurality of images, for example, the first image and the second image, including time information corresponding to the different time ranges, for example, the first time range and the second time range, are generated, the processor 120 may recognize the motion of the object from the first image and the second image based on the nerve network. The processor 120 determines context information for the motion of the object from the first image including time information included in the first time range. In this example, the first time range is wider than the second time range. The processor 120 may determine the context information for the motion of the object based on the first image including time information in a wide time range).
[Claim 2]
The vector calculation device according to claim 1, wherein the generation unit starts the predetermined process on the data at the end of each second time period determined in accordance with the degree of overlapping of the predetermined process on the data to continuously generate the plurality of frames (Paragraph 53, The processor 120 generates a plurality of images including time information corresponding to different time ranges. The processor 120 generates a first image including time information corresponding to a first time range among the time information stored in the event map and generates a second image including time information corresponding to a second time range among the time information stored in the event map. In this example, the first time range is wider than the second time range and one end of the first time range and one end of the second time range correspond to an identical point in time. A number of images generated from the event map may be greater than or equal to three and the number of images is not limited to the aforementioned descriptions)
[Claim 3]
The vector calculation device according to claim 2, wherein the calculation unit calculates the motion vector for each second time period (Paragraph 58,  The processor 120 recognizes the motion of the object included in the second image based on the context information for the motion of the object. The processor 120 may recognize the motion of the object occurring at a point in time at which the motion of the object is to be recognized using the second image including time information in a relatively narrow time range).
[Claim 5]
The vector calculation device according to claim 1, wherein the pixel information includes coordinate information of the pixel in which a change in luminance occurs, and the predetermined process on the data is mapping of the coordinate information (Paragraph 75,  The event map 420 may include time information history in which changes in intensity of light corresponding to event signals are generated by adding the time axis to the 2D map including map elements provided in an x-axis and a y-axis. Events are time-stamped with microsecond resolution and transmitted asynchronously at the time they occur. Each event may be represented as (x.sub.k, y.sub.k, t.sub.k, p.sub.k), where x.sub.k and y.sub.k are pixel coordinates of the event).
[Claim 6]
The vector calculation device according to claim 1, wherein the acquisition unit acquires the data based on an output of a detector detecting a change in luminance (Paragraph 39).
[Claim 14]
This is a method claim corresponding to apparatus claim 1 and is therefore analyzed and rejected based upon apparatus claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPUB 20170032536) in view of Rhee et al. (US PGPUB 20200050013).
[Claim 13]
Lee teaches an imaging device comprising an image sensor configured to image a subject (Paragraph 35) , at least one processor (Paragraph 104); and at least one memory holding a program that makes the processor function as (Paragraph 104):
an acquisition unit configured to acquire data including pixel information of a pixel in which a change in luminance occurs (Paragraph 39);
a generation unit configured to perform a predetermined process on the data acquired in a first time period from a start time to generate a frame (Paragraph 27, generating a first image of the object corresponding to a first time period based on an event map including a plurality of map elements and Paragraph 47,The processor 120 receives event signals from the vision sensor 110 and stores, in an event map, time information in which the changes in intensity of light corresponding to the received event signal are generated);
a control unit configured to perform control such that the first time periods are overlapped partially for a plurality of the frames (Paragraphs 27, generating a second image of the object corresponding to a second time period based on the event map; the second time period being subsequent to the first time period and partially overlapped with the first time period); and
a calculation unit configured to calculate a motion vector based on a frame group including the plurality of frames for which the start times of the predetermined process are within the first time period from the start time for the first frame in the group (Paragraph 57, When a plurality of images, for example, the first image and the second image, including time information corresponding to the different time ranges, for example, the first time range and the second time range, are generated, the processor 120 may recognize the motion of the object from the first image and the second image based on the nerve network. The processor 120 determines context information for the motion of the object from the first image including time information included in the first time range. In this example, the first time range is wider than the second time range. The processor 120 may determine the context information for the motion of the object based on the first image including time information in a wide time range).
Fails to teach a correction control unit configured to correct shake of a captured image
by driving a corrector based on the calculated motion vector. However Rhee teaches a shake correction unit 500 may be used for correcting blurring of an image or a shaking motion of a moving image due to factors such as user hand-shake or the like during an image shooting operation or a moving image shooting operation. For example, when a shake occurs during a moving image shooting operation due to user hand-shake or the like, the shake correction unit 500 may apply a relative displacement corresponding to the shake to the lens barrel 210 to compensate for the shake. The shake correction unit 500 may move the lens barrel 210 in a direction (X-axis direction or Y-axis direction) perpendicular to the optical axis (the Z-axis) to correct the shake (Paragraph 59). Therefore taking the combined teachings of Lee and Rhee, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a correction control unit configured to correct shake of a captured image
by driving a corrector based on the calculated motion vector in order to have a blur-free image.
Allowable Subject Matter
Claims 4, 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696